Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 9,201,482, “Lin”).

Regarding claim 1, Lin anticipates 1. A power supply apparatus, electrically connected with a load and one of a second substrate, a third substrate and a fourth substrate (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; power supply host 10 is electrically connected with load plugs and the socket bottom board 45 which is construed as a second substrate. Examiner’s note: the phrase “and one of a second substrate, a third substrate and a fourth substrate” is construed so as to require only one of these substrates.  Lin’s socket bottom board 45 is a second substrate, therefore, Lin reads on this limitation.), 
wherein the power supply apparatus receives external electric power (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the power supply host 10 receives external electric power from the power input wire 43), 
each of the second substrate, the third substrate and the fourth substrate has a first locking portion (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the socket bottom board 45 has a restraining hole 47 which is a first locking portion.  Examiner’s note: the third and fourth substrates are not required elements in this claim.), 
and the power supply apparatus comprises:
a first substrate comprising a first coupling portion and a second coupling portion (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the socket supporter 30 is a first substrate comprising the restraining pole 35 which is a first coupling portion, and the securing hole 36 which is a second coupling portion);
a power distribution circuit disposed at the first substrate, receiving the external electric power and converting the external electric power into a supplying power (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the transformer 25 is part of the power distribution circuit disposed at the socket supporter 30 which receives the external electric power and converts it into supplying power); 
and
a position board comprising a second locking portion, with the second locking portion of the position board coupled to the second coupling portion of the first substrate when the power supply apparatus is electrically connected with one of the second substrate and the third substrate (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the host body 20 is a positioning board comprising the tightening hole 23 which is a second locking portion coupled to the securing hole 36 of the socket supporter 30 when the power supply host 10 is electrically connected with the socket power joint 48 of Examiner’s note: the third substrate is not a required element in this claim);
wherein the first locking portion of one of the second substrate, the third substrate and the fourth substrate is coupled to the first coupling portion of the first substrate (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the restraining hole 47 of the socket bottom board 45 is coupled to the restraining pole 35 of the socket supporter 30.  Examiner’s note: the third and fourth substrates are not required elements in this claim.).

Regarding claim 2, Lin anticipates 2. The power supply apparatus according to claim 1, wherein each of the second substrate, the third substrate and the fourth substrate has an output circuit (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the socket bottom board 45 has power output jacks 41 which is an output circuit. Examiner’s note: the third and fourth substrates are not required elements in this claim.), 
and the output circuit is electrically connected with the power distribution circuit, and configured to receive and output the supplying power (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the power output jacks 41 is electrically connected with the transformer 25 and is configured to receive the output supplying power).

Regarding claim 3, Lin anticipates 3. The power supply apparatus according to claim 2, wherein the output circuit comprises an output port with a specification corresponding to a specification of the load (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the power output jacks 41 comprises an output port with a specification corresponding to a specification of the load).

5. The power supply apparatus according to claim 1, wherein the first substrate comprises a first surface and a second surface, wherein the second substrate is coupled to the second surface of the first substrate (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the socket supporter 30 comprises a bottom or first surface and a top or second surface, and the socket bottom board 45 is coupled to the top surface of the socket supporter 30).

Regarding claim 6, Lin anticipates 6. The power supply apparatus according to claim 1, wherein the first substrate comprises a first surface and a second surface (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the socket supporter 30 comprises a bottom or first surface and a top or second surface), 
wherein the third substrate is coupled to the second surface of the first substrate (Examiner’s note: the third substrate is not a required element in this claim.).

Regarding claim 7, Lin anticipates 7. The power supply apparatus according to claim 1, wherein the first substrate comprises a first surface and a second surface (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the socket supporter 30 comprises a bottom or first surface and a top or second surface), 
the fourth substrate is coupled to the first surface of the first substrate, and a supporting component is disposed between the fourth substrate and the first surface of the first substrate (Examiner’s note: the fourth substrate is not a required element in this claim, therefore, a supporting component cannot be disposed between the fourth substrate and the first surface of the first substrate since the fourth substrate is not required.).

8. The power supply apparatus according to claim 1, wherein the position board has a recessed region and a peripheral area (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the host body 20 has a receiving cavity 22 and a peripheral area near the tightening holes 23), 
a distance between the recessed region and the first substrate is larger than a distance between the peripheral area and the first substrate (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; a distance between the bottom of the receiving cavity 22 and the socket supporter 30 is larger than a distance between the peripheral area near the tightening holes 23 and the socket supporter 30).

Regarding claim 9, Lin anticipates 9. The power supply apparatus according to claim 8, wherein the first substrate comprises a first surface and a second surface (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the socket supporter 30 comprises a top or first surface and a bottom or second surface), 
the first surface faces away from the position board, the second surface faces toward the position board (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the top surface of the socket supporter 30 faces away from the host body 20, and the bottom surface of the socket supporter 30 faces toward the host body 20), 
and the recessed region corresponds to a setting region of the power distribution circuit on the second surface (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the receiving cavity 22 corresponds to a setting region of the power supply host 10 on the bottom surface of the socket supporter 30).

Regarding claim 10, Lin anticipates 10. The power supply apparatus according to claim 1, wherein one or both of the position board and one of the second substrate, the third substrate and the fourth substrate are detachably coupled to the first substrate (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the socket bottom board 45 is detachably coupled to the socket supporter 30.  Examiner’s note: the third and fourth substrates are not required elements in this claim.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 2 above, in view of Mitri et al. (US 2015/0280480, “Mitri”).

Regarding claim 4, Lin discloses the claimed invention as applied to claim 2, above.
Lin discloses an input circuit receiving the external electric power (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the power input wire 43 receives the external electric power), 
and configured to convert the external electric power into the supplying power (Figs. 1-2, col. 1, lines 24-29, col. 3, line 32-col. 4, line 6; the power supply host converts the external electric power received from the power input wire 43 into the supplying power at the power output jacks 41).
Lin does not disclose the power distribution circuit comprises: a control chip electrically connected with the load, and configured to generate a control instruction according to an electricity demand of the load; and a main power module group electrically connected with the control chip, the input circuit and the output circuit, and the supplying power transmitted to the output circuit according to the control instruction.
Mitri discloses a power distribution unit for an electrical power station which comprises a control chip electrically connected with the load, and configured to generate a control instruction according to an electricity demand of the load (Fig. 15, [0050], [0169]; a component in a control unit 150 monitors electrical load and generates a control instruction according to the electricity demand of the load);
and a main power module group electrically connected with the control chip, the input circuit and the output circuit (Fig. 15, [0050], [0169]; the power supply is electrically connected with the control unit, the demand by the serviced electrical load, and the electrical charge – discharge sensors), 
and the supplying power transmitted to the output circuit according to the control instruction (Fig. 15, [0050], [0169]; the instructions control the power output to the electrical switches and valves). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Lin’s power supply with Mitri’s control unit and sensors in order to maintain system electricity generation and energy storage as required, as suggested by Mitri at [0169].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/STANLEY TSO/Primary Examiner, Art Unit 2847